Citation Nr: 0508428	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased, compensable evaluation for the 
service-connected left ear hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968 and from November 1990 to March 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO rating decision.  

It is noted that the veteran was originally granted service 
connection for left ear hearing loss in a May 1999 Board 
decision.  In a July 1999 rating decision, the RO assigned a 
noncompensable evaluation for the hearing loss.  

Following VA examination in September 1999, the RO continued 
the noncompensable rating in a December 1999 rating decision.  
The RO received the claim for increase on March 13, 2001.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  The service-connected left ear hearing loss is not shown 
to be productive of a disability picture that is reflective 
of more than level I auditory impairment; he is shown to have 
more than level I hearing impairment in the nonservice-
connected right ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
service-connected left ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.85 
including Diagnostic Code 6100 (1998 and 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).  

In a letter dated in September 2003, the RO provided notice 
to the veteran of what evidence the veteran was responsible 
for obtaining and what evidence VA would undertake to obtain.  

In its May 2003 Statement of the Case, the RO provided the 
regulations for compensable ratings for hearing loss, and 
thereby informed the veteran of the evidence needed to 
substantiate his claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
claimed hearing loss.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Entitlement to a compensable rating for left ear hearing loss

The veteran is seeking an increased evaluation for his 
service-connected left ear hearing loss.  He essentially 
contends that his hearing loss disability is more severe than 
is contemplated by the noncompensable disability rating 
currently assigned under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).  

The record reflects that, in March 2002, the veteran 
underwent a VA audiological evaluation.  It was based on the 
results of this evaluation that the RO subsequently continued 
the noncompensable evaluation assigned in the December 1999 
rating decision.  

Recently, in an April 2004 statement (filed in lieu of a VA 
Form 646) and a January 2005 Appellant's Brief submitted by 
the veteran's representative, it was reported that the 
veteran believed that his service-connected left ear hearing 
loss was worse than what was found on VA examination and that 
his hearing loss presented a greater degree of impairment 
than reflected by the noncompensable evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that effective on June 10, 1999, the rating 
criteria for evaluating hearing impairment were changed.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 3-2000 (April 10, 
2000).  

Thus, the Board is required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
left ear hearing loss is warranted.  

However, given the audiometric findings in the veteran's 
case, his service-connected left ear hearing loss is rated by 
the same method under both the old and new regulations.  See 
38 C.F.R. § 4.85 (1999 and 2004), § 4.86 (2004).  

The Board points out that the new criteria may not be applied 
for the period prior to the revision.  See VAOPGCPREC 3-2000 
(April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 
2002), the effective date of any increase assigned under the 
amended version of the rating schedule can be no earlier than 
the effective date of the regulation.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran is currently in receipt of a noncompensable 
evaluation for the service-connected left ear hearing loss.  
He has contended that his hearing loss warrants a higher 
disability rating.  

VA issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  A review of the changes 
made to the criteria at 38 C.F.R. § 4.85, and specifically 
Tables VI, VIA, and VII, reveals that the revisions failed to 
make any changes to the numeric designations assigned certain 
levels of puretone threshold or speech discrimination.  

Thus, there is no change in the mechanical application of the 
appropriate charts to the noted auditory acuity.  

However, there were substantive changes made to regulations 
at 38 C.F.R. § 4.86 regarding exceptional patterns of hearing 
impairment.  A review of both the old and new criteria 
indicates that this regulation is not applicable to the 
veteran's claim.  

The criteria at 38 C.F.R. § 4.86 effective prior to June 10, 
1999, merely discussed the use of hearing aids in conducting 
audiometric examinations and evidence used in the award of 
service connection for hearing loss.  

The regulations at 38 C.F.R. § 4.86, effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  
However, a review of the audiometric examinations of record 
does not indicate the scores required under the new 
regulations at 38 C.F.R. § 4.86.  

In September 1999, the veteran underwent VA audiology 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
35
LEFT
10
20
35
55
65

The average pure tone threshold in the right ear was 25 and 
44 in the left.  

The veteran's speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 90 in the left 
ear.  The examiner found the test findings to be valid and 
reliable.  

Applying the results of the veteran's September 1999 hearing 
examination to the rating schedule, shows that he has not had 
more than Level I hearing loss in either ear.  38 C.F.R. 
§ 4.85, Table VI.  Level I hearing loss in both ears is 
evaluated as noncompensable.  38 C.F.R. § 4.85, Table VII.  

In March 2002, the veteran underwent a VA audio examination.  
The examiner noted a review of the veteran's claims file.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
15
25
35
40
LEFT
5
20
40
60
65

The average pure tone threshold in the right ear was 29 and 
46 in the left.  

The veteran's speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the 
left ear.  The examiner's diagnosis was that of right ear 
hearing was within normal limits through 2000 Hertz with mild 
sensorineural hearing loss at 3000 Hertz and 4000 Hertz.  The 
left ear hearing was within normal limits until 1500 Hertz 
with mild, sensorineural hearing loss at 2000 Hertz, and 
moderately severe hearing loss at 3000 Hertz.  

Again, applying the results of the veteran's March 2002 
hearing examination to the rating schedule, shows that he has 
not had more than Level I hearing loss in either ear.  
38 C.F.R. § 4.85, Table VI.  Level I hearing loss in both 
ears is evaluated as noncompensable.  38 C.F.R. § 4.85, Table 
VII.  

Also, the veteran does not have any of the exceptional 
patterns of hearing loss.  Therefore, a compensable rating is 
not available under the provisions of 38 C.F.R. § 4.86.  

The Board has reviewed the VA treatment records dated since 
2000.  In a March 2000 audiology consultation record, the VA 
audiologist noted that the veteran "would not normally be 
considered a candidate for amplification" but that due to 
his reported significant difficulty in his full-time 
employment, hearing aids were requested.  

The examiner cautioned the veteran about placing 
amplification on his "good hearing."  Subsequent audiology 
progress notes reflect issuance and maintenance of hearing 
aids, however, there are no clinical findings reported that 
reflect an increase in the level of the service-connected 
hearing loss.  

For these reasons, the Board finds that a compensable 
evaluation for the veteran's left ear hearing loss is not 
warranted under either the old or the new provision of the 
rating schedule.  

The Board is mindful that the veteran does have defective 
left ear hearing.  However, the regulations do not provide 
for a compensable rating for the currently demonstrated level 
of the left ear hearing loss.  As the Board is bound by the 
regulations, a compensable rating for the service-connected 
left ear hearing loss must be denied.  



ORDER

An increased, compensable rating for the service-connected 
left ear hearing loss is denied.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


